Because appellant has filed a pro se brief in addition to the Anders brief filed on his behalf by appointed counsel, I believe this Court is required to proceed under state law to determine the merits of the pro se brief. The majority's opinion does not comply with App.R. 12(A) in addressing that brief. Accordingly, I respectfully dissent.
Furthermore, I find the legal points raised with respect to the trial court's failure to comply with Crim.R 11 arguable on the merits (not frivolous). Therefore, I would overrule appellant's counsel's motion to withdraw.
JUDGE WILLIAM B. HOFFMAN.
For the reasons stated in the Memorandum-Opinion on file, Attorney Pitinii's motion to withdraw is granted and the appeal filed herein is dismissed.